Title: To John Adams from William Davis, 20 June 1789
From: Davis, William
To: Adams, John



Dear Sir
Boston 20th. June 1789

When I had the honor of an interview with you, a little time, before you proceeded to Congress, I then, in confidence, open’d to you my distress’d situation, having since the Year 1776, lost upwards of six thousand pounds, of my own property, by a long series of misfortunes, and solicited your friendship, in Congress, which I again repeat, and only wish that, you would recommend me (if consistant) to his Excellency, as a Candidate, for an Office in the Revenue, in this Town, whenever the time of appointment may arrive. You Sr. are knowing that I have, from the beginning, been a staunch friend to my Country, & have been active in serving it to my best ability, & my earnest wish, is to be alleviated from my present distress.
I most respectfully salute you, / and am yr. most obedt. humb / Servt.
Wm: Davis.
PS Should any place offer, wherein you could serve me, I shall be happy, in your endeavors to serve me.

